Citation Nr: 1227386	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO. 12-13 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the amount of $9,062.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a determination dated in July 2011 by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

A scanned copy of the July 12, 2011, decision on appeal is available for review in the Virtual VA paperless claims processing system.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In a May 2012 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested a Board videoconference hearing. The Veteran's representative reiterated this request in a statement to the Board dated in July 2012. See generally, 38 C.F.R. §§ 20.703-20.705. 

Accordingly, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Board videoconference hearing with respect to the claim for waiver of recovery of an overpayment in the amount of $9,062. After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures. 

The Board intimates no opinion as to the ultimate outcome of the case. The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



